Mr. Chief Justice PARKER,
dissenting.
In essence the appellants in their motion for rehearing charge that the court in its initial opinion erred in two respects:
1. It made the propriety of the superintendent’s suspension of motor vehicle registrations dependent upon the liability of the owner;
2. It placed the burden of proof upon the superintendent in the district court.
The first charge is without merit and the opinion on the rehearing specifically disclaims any holding by this court that the superintendent must first determine whether or not there is any possible liability before he can suspend the registrations of any owner of a motor vehicle in any way involved in an accident.
The second point is well taken. It is true that in Tavegia v. Bromley, 67 Wyo. 93, 214 P.2d 975, this court said a review on the merits by the district court was proper in connection with the superintendent’s action in suspending Tavegia’s license and registration. However, such review there related to the superintendent’s compliance with the statutes, which requited him to issue the suspension, and that case was decided upon the tacit admission of nonful-fillment of the requirements of the statutes by the filing of a demurrer, the determinative part of the decision being, 214 P.2d at 982:
“ * * * [The statute] does not permit the Superintendent to act at all unless the accident ‘resulted in bodily injury or death, or damage to the property of any person in excess of £50’ * * *. One or the other of these facts should affirmatively appear by the receipt of a report to that effect as the statute points out. It does not appear here.”
In the matter before us, even though Tavegia v. Bromley, supra, be utilized as authority for the district court to “review on the merits” a question broader than whether or not the superintendent had statutory authority for his action, it is well settled in this State that the party attacking the validity of an administrative action has the burden of proof on all issues in the proceeding for review. Application of Chicago & North Western Ry. Co., 79 Wyo. 343, 334 P.2d 519. Therefore, in the absence before the district court of an admission by the superintendent or proof by the owner of the accident vehicle that there could be no legal basis for the owner’s being held liable, this court had no grounds for its holding in the original opinion.
The rehearing should be granted.